Citation Nr: 1738588	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  13-24 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a heart disorder, and if so, whether service connection is warranted. 

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability, and if so, whether service connection is warranted.

3.  Entitlement to service connection for a left leg disability. 

4.  Entitlement to a rating in excess of 10 percent for gunshot wound (GSW), left chest and left axilla (GSW residuals).

5.  Entitlement to a rating in excess of 10 percent for status post tendon rupture, left thumb (left thumb disability). 

6.  Entitlement to a compensable rating for residuals of a right ring finger fracture (right finger disability).
7.  Entitlement to a compensable rating for residuals of a right big toe fracture (big toe disability).

8.  Entitlement to a compensable rating for residuals of a nose fracture (nose disability). 

9.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active service from October 29, 1975 to October 26, 1979, from December 28, 1979 to May 5, 1983, and from May 6, 1983 to August 19, 1985.  

The Veteran's period of service from May 6, 1983 to August 19, 1985 was under dishonorable conditions.  Thus, VA benefits may not be awarded based on that period of service, and that period of active duty service will not be discussed further.  See 38 U.S.C.A. § 5303 (West 2014); 38 C.F.R. § 3.203 (2016).

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by a Department of Veterans Affairs (VA).  

In August 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is in the record.

The issues of entitlement to service connection for a low back disability and a heart disorder; entitlement to increased ratings for left thumb disability, big toe disability, right finger disability, nose disability, and residuals of a GSW; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's claim for service connection for a heart disorder was last denied in an August 2009 rating decision that was not timely appealed, nor was any new and material evidence submitted within the appeal period; that decision is final.

2.  The Veteran's claim for service connection for a low back disability was denied in an October 2007 rating decision that was not appealed, nor was any new and material evidence submitted within the appeal period; that decision is final.


CONCLUSIONS OF LAW

1.  The criteria to reopen the claim for entitlement to service connection for a heart disorder have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

2.  The criteria to reopen the claim for entitlement to service connection for a low back disability have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, if a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014).

New evidence means existing evidence not previously submitted to VA.  38 C.F.R. § 3.156(a) (2016).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility    of substantiating the claim.  Id.  The Court of Appeals for Veterans Claims has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of establishing whether new and material evidence has been received, the credibility   of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Heart Disorder

Service connection for a heart disorder was originally denied in an April 1987 Board decision on the basis that the Veteran's heart murmur was a congenital or developmental defect.  The Veteran did not file a motion to vacate or revise the decision.  As such, the April 1987 Board decision is final.  38 U.S.C.A. § 7104 (b) (West 2014); 38 C.F.R. § 20.1100 (2016).

In October 2007, the Veteran filed a petition to reopen his claim for a heart disorder.  His petition was denied in an August 2009 rating decision.  Although the Veteran was notified of this rating decision and his appellate rights in a September 9, 2009 letter, he did not timely appeal.  The Board acknowledges that in a September 14, 2010 statement, the Veteran expressed disagreement with the August 2009 denial of his claim.  However, as noted in an October 28, 2010 letter the Veteran's appeal was untimely and is not a valid notice of disagreement.  Additionally, new and material evidence was not received within the appeal period.  As such, the August 2009 rating decision became final.  See 38 U.S.C.A. § 7105(c) (West 2014); see also 38 C.F.R. §§ 20.302, 20.1103 (2016); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).

In June 2011 the Veteran filed a petition to reopen his claim.  The petition was denied in a January 2012 rating decision, which the Veteran timely appealed.  

Evidence received since the August 2009 denial of the claim includes additional VA treatment records, Social Security Administration (SSA) records, and lay statements from the Veteran, including his testimony at the August 2016 hearing. The evidence is new, in that it was not of record at the time of the August 2009 rating decision.  Additionally, the treatment records are material as they show additional heart diagnoses and the Veteran's testimony is material because it provided additional details regarding his claimed in-service injury.  Specifically, the Veteran testified that his main heart valve was "nicked" when he was shot in the left chest and axilla.  Accordingly, the Board finds that new and material evidence has been received, and the claim for service connection for a heart disorder is reopened.  Shade, 24 Vet. App. at 117.

Low Back Disability 

Service connection for a low back disability was originally denied in an October 2007 rating decision on the basis that, while the Veteran had intermittent back pain, there was no evidence of a current back disability incurred in or related to active service.  Although the Veteran was notified of this rating decision and his appellate rights in an October 11, 2007 letter, he did not appeal.  Additionally, new and material evidence was not received within the appeal period. As such, the October 2007 rating decision became final.  See 38 U.S.C.A. § 7105(c) (West 2014); see also 38 C.F.R. §§ 20.302, 20.1103 (2016); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).

The Veteran filed a petition to reopen his back claim in January 2011.  The petition was denied in a June 2011 rating decision. Within the appeal period for that decision, additional evidence was associated with the claims file.  The claim was re-adjudicated in a January 2012 rating decision, which reopened the claim, but denied the claim on the merits.  The Veteran timely appealed.  

Evidence received since the October 2007 denial of the claim includes additional VA treatment records, SSA records, a November 2011 VA thoracolumbar spine examination report, and lay statements from the Veteran, including his testimony    at the August 2016 hearing.  The evidence is new, in that it was not of record at the time of the October 2007 rating decision.  Additionally, the examination report and the Veteran's testimony is material because it provided additional details regarding his in-service and post-service symptoms and addresses the relationship of those symptoms to the Veteran's military service.  Accordingly, the Board finds that new and material evidence has been received, and the claim for service connection for a low back disability is reopened.  Shade, 24 Vet. App. at 117.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a heart disorder is reopened, and to this extent only the appeal is granted.

New and material evidence having been received, the claim of entitlement to service connection for a low back disability is reopened, and to this extent only     the appeal is granted.


REMAND

The Board regrets the additional delay, but finds that further development is necessary prior to appellate review.

Initially, there are outstanding inpatient clinical records relevant to the Veteran's in-service GSW.  The claims file contains a January 28, 1980 general surgery services discharge summary indicates that the Veteran was admitted to St. Elizabeth's Hospital on January 14, 1980 with a GSW to the anterior chest and thereafter transferred to the Scott Air Force Base Medical Center where he received inpatient treatment before being placed on "SEW" until January 28th when he was discharged to full duty. The service treatment records associated with the claims file do not contain the underlying inpatient clinical records from St. Elizabeth's Hospital or Scott Air Force Base Medical Center.  Such records are potentially relevant to the Veteran's service connection claim for a heart disorder and his increased rating claim for residuals 
of a GSW. See 38 C.F.R. § 4.56(d)(2)(ii) (2016) (indicating that service department records are relevant to assessing the severity of a muscle disability); Hearing Transcript, Pg. 4 (asserting that his GSW involved damage to his main heart valve).  As the Veteran's inpatient treatment records may have been stored separately from    his other service treatment records, further development is warranted to obtain any outstanding in-patient treatment records.

There are also outstanding VA treatment records.  Documents associated with the Veteran's SSA disability claim indicate he received treatment at the North Chicago VA Medical Center as early as 1995.  While the claims file contains a January 9,   1992 VA Form 10-1000a from North Chicago Medical Center it does not contain   any treatment records between January 10, 1992 and June 2005.  Additionally, a November 3, 2011 VA treatment record indicates that the Veteran received treatment at the St. Louis and Kansas City VA Medical Centers.  However, records from those facilities have not been associated with the claims file.  The electronic claims file    also indicates that the Veteran had a closed Chapter 31 case. To date, the Veteran's vocational rehabilitation folder has not been associated with the record.  Finally,       the Veteran testified that he received ongoing VA treatment.  Treatment records subsequent to August 2, 2013 have not been associated with the record.  Accordingly, on remand any VA treatment records dated between January 9, 1992 and June 2005 from the North Chicago Medical Center, all outstanding treatment records from the St. Louis and Kansas City VA Medical Centers, any treatment records from August 2, 2013 to present, and the Veteran's vocational rehabilitation folder must be associated with the claims file.  

At his August 2016 hearing, the Veteran testified that he had filed a Workers' Compensation claim in 2012 for various conditions, including his back.  As the records may be relevant to the Veteran's pending low back claim, on remand reasonable efforts must be made to obtain any pertinent Workers' Compensation records.

A VA examination and opinion were obtained in November 2011 regarding the Veteran's back claim.  The examiner noted that the Veteran had one episode of "mid-upper back" pain in February 1977, but did not have documented lower back symptoms or evidence of a chronic low back condition.  On that basis, the examiner opined that it was less likely than not that the Veteran's current low back condition was caused by his one episode of mid-upper back pain during service.  Contrary     to the examiner's statements, the February 1977 service treatment record indicates the Veteran reported pain in his lower and mid back, and service treatment records dated in February 1978, May 1979, and August 1979 document additional reports    of back pain.  In light of the above, an addendum opinion is warranted. 

With regard to the Veteran's heart disorder claim, VA treatment records document diagnoses of atypical chest pain, acute coronary syndrome, and a heart murmur.  The Veteran asserts that his heart problems are secondary to his GSW residuals. He was provided a VA examination in July 2009.  The examiner noted the Veteran's treatment for chest pain in December 2008, but opined that the Veteran's chest pain was attributable to his alcohol and cocaine use and was not caused or aggravated    by his GSW residuals.  In so opining the examiner did not address the October 21, 1980 and May 1981 service treatment records noting treatment for chest pain, and incorrectly indicated that the Veteran was service-connected for his heart murmur.  Accordingly, an addendum opinion is warranted. 

With regard to the Veteran's increased rating claims for his left thumb, right big toe, right ring finger, residuals of a nose fracture, and GSW residuals, he was provided   a VA general medical examination in July 2011.  The examination report indicates that the Veteran reported taking ibuprofen for left thumb pain; that he denied left chest wall, right ring finger, and right great toe pain or symptomatology; and denied any problems with his sinuses or breathing, other than unrelated allergic rhinitis.  Nevertheless, at his August 2016 hearing the Veteran testified he had residual chest wall pain, numbness, and tingling; that he had been prescribed pain medication for his thumb, finger, and toe disabilities; and that he had pain in the area of his nasal fracture.  As it has been more than 6 years since the Veteran's last VA examination and the Veteran's testimony indicates that his symptoms may have worsened, he should be provided VA examinations to ascertain the nature and severity of his left thumb disability, right finger disability, big toe disabilities, GSW residuals, and nose disability.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA treatment records from the North Chicago VA Medical Center from January 9, 1992 to June 2005, all outstanding treatment records from the St. Louis and Kansas City VA Medical Centers, and any updated records from August 2, 2013 to present, and associate them with the claims file.  If the requested records do not exist the claims file should be annotated     to reflect such and the Veteran notified of such.

2.  Obtain and associate with the claims file the Veteran's VA vocational rehabilitation counseling folder, to include      all evaluations and narrative reports.  If the records are    not available, the claims file should be annotated to    reflect such and the Veteran notified of such.

3.  Attempt to obtain, through official sources, any separately stored inpatient treatment records from Scott Air Force Base Medical Center. All efforts to obtain these records should be documented.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile. This determination should be documented in the claims file.  The Veteran must be notified.

4.  After receiving any necessary contact information     and authorization from the Veteran, request copies of      the Veteran's Workman's Compensation records. If the requested records are not available, the Veteran should    be notified of such.

5.  Ask the Veteran to provide the names and addresses   of all medical care providers who have treated him for the disabilities on appeal, to include St. Elizabeth's Hospital and Wheaton Franciscan Health Care.  After securing the necessary releases, request any relevant records identified that are not duplicates of those already contained in the claims file.  If any requested records cannot be obtained, the Veteran should be notified of such.

6.  After the foregoing development is complete, return the claims file to the VA examiner who provided the November 2011 opinion, if available, to obtain an addendum opinion.  If the November 2011 VA examiner is not available, forward the claims file to an appropriate clinician to obtain the requested opinion.  If a new examination is deemed necessary, one should be scheduled.  Following review of the claims file, the clinician should opine whether it is at least as likely as not (i.e. a 50 percent probability or more) that any current low back disability arose in or is otherwise related to the Veteran's honorable periods of active service from October 29, 1975 to October 26, 1979 and from December 28, 1979 to May 5, 1983.  In so opining, the examiner should address the service treatment records indicating back pain in February 1977, February 1978,    May 1979, and August 1979.

7.  Schedule the Veteran for a VA heart conditions examination.  The claims file must be reviewed in conjunction with the examination.  Any indicated diagnostic tests and studies should be accomplished.  Upon review of record, the examiner should opine:

a.  Whether it is at least as likely as not (i.e. a 50 percent probability or more) that any heart disorder arose during or is otherwise related to the Veteran's honorable periods of active service from October 29, 1975 to October 26, 1979 and from December 28, 1979 to May 5, 1983, to include his in-service treatment for chest pain.  In explaining the basis for the opinion the examiner should address the Veteran's contention that his main heart valve was "nicked" when he was shot in the left chest and axilla.

b.  Whether it is at least as likely as not (i.e. a 50 percent probability or more) that any heart disorder was caused by his service-connected GSW residuals of the left chest and axilla.

c.  Whether it is at least as likely as not (i.e. a 50 percent probability or more) that any heart disorder was permanently worsened beyond normal progression by his service-connected GSW residuals of the left chest and axilla.  

If the Veteran's heart disorder was worsened beyond the natural progress of the condition (aggravated) by his GSW residuals of the left chest and axilla, the examiner should opine as to the degree of aggravation beyond baseline.

8.  Schedule the Veteran for a VA muscle injuries examination to determine the current nature and severity of his service-connected GSW residuals of the left chest and axilla.  The examiner should review the claims file and perform all appropriate tests and diagnostics.  All pertinent symptomatology and findings must be reported in detail.

9.  Schedule the Veteran for a VA finger examination to determine the current nature and severity of his service-connected left thumb and right ring finger disabilities. The examiner should review the claims file and perform all appropriate tests and diagnostics, including range of motion testing.  All pertinent symptomatology and findings must be reported in detail.

10.  Schedule the Veteran for a VA foot conditions examination to determine the current nature and severity of his service-connected right big toe disability.  The examiner should review the claims file and perform all appropriate tests and diagnostics, including range of motion testing.  All pertinent symptomatology and findings must be reported in detail.

11.  Schedule the Veteran for a VA nose disability examination. The examiner should review the claims     file and perform all appropriate tests and diagnostics.     All pertinent symptomatology and findings must be reported in detail.

12.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and be given an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United    States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


